Citation Nr: 0521711	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a 
herniated lumbar disc.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to May 
1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In March 2005, the veteran testified at a hearing 
before the undersigned.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, a 
herniated lumbar disc is due to an in service injury.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a 
herniated lumbar disc was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  Such have been the subject of various 
holdings of Federal courts.  However, as the disposition 
herein reached is favorable to the veteran the need to 
discuss VA's efforts to comply with the VCAA and its 
implementing regulations is obviated.  

The veteran testified in March 2005 that he suffered a back 
injury when he repeatedly jumped off helicopters he was 
working on.  It is requested that the veteran be afforded the 
benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

As reported above, the veteran claims that he suffered a back 
injury due to repeated jumping off of helicopters he was 
working on.  His DD Form 214 shows his occupational specialty 
was helicopter repairman.  While the service medical records 
are incomplete, the available records show complaints and 
treatment for low back pain diagnosed as a contusion in 
September 1977, muscle spasm in November 1985, and pain in 
August 1990.  While one record noted that the veteran injured 
his back doing push-ups and another reported that he injured 
his back when he hit his bunk, other records did not provide 
details as to how the claimant injured his back.

Lay witnesses are competent under the law to describe what 
they experienced and saw while in military service.  Because 
the record contains evidence that verifies the fact that the 
veteran repaired helicopters while in military service as 
well as the fact that he injured his back on several 
occasions while in military service, the Board finds that the 
record contains credible evidence that the appellant actually 
injured his back while on active duty.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Next, the Board finds that post-service medical records 
include competent medical evidence from August through 
October 2000 VA treatment records, a September 2000 magnetic 
resonance imaging evaluation (MRI), and a March 2001 VA 
examination, that the veteran currently has a herniated 
nucleus pulposus at L5-S1.  Tellingly, the October 2000 VA 
treatment record that diagnosed a herniated nucleus pulposus 
included a history that the veteran had a problem with low 
back pain for five years, i.e., his low back had been a 
problem since before his separation from military service.  

The Board finds this history, provided three months before 
the veteran filed the current claim for service connection, 
is highly credible.  Under such circumstances, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the medical evidence of record shows a continuity of adverse 
symptomatology between the time the veteran separated from 
military service in May 1998 and his first undergoing VA 
treatment for low back pain in August 2000.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  Accordingly, 
service connection for residuals of a herniated lumbar disc 
is granted. 

The appeal is allowed.




ORDER

Service connection for residuals of a herniated lumbar disc 
is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


